On September 9, 1992, the Defendant was sentenced to forty (40) years for Mitigated Deliberate Homicide with ten (10) years suspended. The Defendant shall receive credit for 182 days time served and shall be designated a dangerous offender. It is recommended that the Defendant not be considered eligible for parole until he has successfully completed the inpatient alcohol and drug treatment program at the Montana State Prison. It is further recommended that the Defendant shall not be considered eligible for parole until he has completed aggression management treatment at the Montana State Prison. The suspended portion of the sentence shall be upon the conditions listed in the September 9,1992 Judgment by Judge McNeil. The Defendant shall pay twenty dollars ($20.00) surcharge on this Count as required by law, which shall be paid to the Clerk of the District Court.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Colleen Collier, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Mr. Larry Nistler, Lake County Attorney wanted to attend the hearing but was not present at the time the hearing began and requested that he be allowed to present a letter to the Sentence Review Board at a later time. The motion was denied by the Court.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Colleen Collier, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.